Exhibit 10.45
Form as of 2/25/20


THERMO FISHER SCIENTIFIC INC.


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT




Granted Under
the [Name of Equity Incentive Plan]




1. Award of Restricted Stock Units.


This agreement (the “Agreement”) sets forth the terms and conditions of an award
by Thermo Fisher Scientific Inc., a Delaware corporation (the “Company”), on
_____________, 20__ (the “Award Date”) to _____________________ (the
“Participant”) of ______ restricted stock units of the Company (individually, an
“RSU” and collectively, the “RSUs” or the “Award”). Each RSU represents the
right to receive one share of common stock, $1.00 par value, of the Company
(“Common Stock”) pursuant to the terms, conditions and restrictions set forth in
this Agreement and in the Company’s [Name of Equity Incentive Plan] (the
“Plan”). The shares of Common Stock that are issuable upon vesting of the RSUs
are referred to in this Agreement as Shares and the number of RSUs shown above
is referred to as the “Target Award.” Capitalized terms used in this Agreement
and not otherwise defined shall have the same meaning as in the Plan.


2. Vesting Schedule.


Except as otherwise provided in paragraphs (b) through (d) of Section 3, the
RSUs shall vest in accordance with Schedule A attached hereto and incorporated
herein provided that on each Vesting Date (as defined in Schedule A), the
Participant is, and has been at all times since the Award Date, an employee,
officer or director of, or consultant or advisor to, the Company (an “Eligible
Participant”).


3. Additional Vesting Provisions.


(a) Termination of Relationship with the Company. In the event that the
Participant ceases to be an Eligible Participant for any reason other than those
set forth in paragraphs (b) through (d) below before the Final Vesting Date (as
defined in Schedule A), the RSUs that have not previously vested shall be
immediately forfeited to the Company.


(b) Death or Disability. In the event that the Participant’s employment with the
Company is terminated by reason of death or Disability after the Performance
Certification Date (as defined in Schedule A) but prior to the Final Vesting
Date, then all unvested RSUs (based on the number of RSUs determined on the
Performance Certification Date to be eligible to be received) shall vest 100%
upon the date of such termination due to death or Disability.


Page 1 of 8

--------------------------------------------------------------------------------

Exhibit 10.45
(c) Change in Control Event. In the event that the Participant’s employment or
service is terminated by the Company due to a Qualifying Termination (as defined
in Section 5(c) below) within 18 months after a Change in Control Event that
occurs prior to the Performance Certification Date, then all unvested RSUs
(based on the number of RSUs determined to be eligible to be received assuming
the last day of the performance period was the last day of the fiscal quarter
immediately prior to the Change in Control Event) shall vest immediately upon
such Qualifying Termination (without regard to performance for any periods
following the last day of the fiscal quarter immediately prior to the Change in
Control Event), provided that the Compensation Committee of the Board of
Directors has certified the achievement of the performance conditions. In the
event of such termination on or after the Performance Certification Date but
before the Final Vesting Date, then all unvested RSUs (based on the number of
RSUs determined on the Performance Certification Date to be eligible to be
received) shall vest upon the date of such termination.


(d) Retirement. If the Participant Retires from the Company after the later of
(i) the Performance Certification Date or (ii) the second anniversary of the
Award Date, then nevertheless the Participant shall become vested in the
remaining RSUs to be delivered (calculated based on the units earned as of the
Performance Certification Date).


(e) Discharge for Cause. In the event that the Participant is discharged by the
Company for Cause (as defined below), all unvested RSUs and all vested RSUs that
have not been delivered in accordance with Section 4 below shall terminate
immediately upon the effective date of such discharge. The Participant shall be
considered to have been discharged for Cause if the Company determines, within
thirty (30) days after the Participant’s resignation, that discharge for Cause
was warranted.


4. Delivery of Shares.


(a) Except as provided in (b) below, the Company shall deliver the Shares that
become issuable pursuant to an RSU within the sixty (60) day period following
the date the RSUs vest pursuant to Sections 2 or 3 above, but in no event later
than the last day of the period specified in Treas. Reg. section
1.409A-1(b)(4)(i)(A).


(b) In the event that the Participant Retires under the conditions of Section
3(d) above, the Company shall deliver the Shares that become issuable pursuant
to an RSU, to the extent not previously delivered, within the sixty (60) day
period following the date such RSUs would have vested had the Participant
remained employed with the Company.


(c) The Company shall not be obligated to deliver Shares to the Participant
unless the issuance and delivery of such Shares shall comply with all relevant
provisions of law and other legal requirements including, without limitation,
any applicable federal or state securities laws and the requirements of any
stock exchange upon which shares of Common Stock may then be listed.


5. Meaning and Use of Certain Terms.


For purposes of this Agreement,


Page 2 of 8

--------------------------------------------------------------------------------

Exhibit 10.45
(a) “Change in Control Event” has the meaning ascribed to it in the Plan, except
that for purposes of Section 4, the liquidation of the Company shall not be
treated as a Change in Control Event. Payments in connection with the
liquidation of the Company shall be made only as permitted under Section 409A of
the Treasury Regulations Code (“Section 409A”).


(b) “Disability” or “Disabled.” A Participant shall be deemed to be disabled at
such time as the Participant is receiving disability benefits under the
Company’s Long Term Disability Coverage, as then in effect; provided however
that the Participant shall not be treated as Disabled unless the disability is
described under Section 409A.


(c) “Qualifying Termination.” A Participant has a Qualifying Termination if the
Participant’s employment or service is terminated by the Company without Cause
or by the Participant for Good Reason and such termination results in a
separation from service under Section 409A.


(d) “Retire” or “Retirement.” A Participant shall be deemed to have retired from
the Company upon his or her resignation from employment with the Company either
(i) after the age of fifty-five (55) and the completion of ten (10) continuous
years of service to the Company comprising at least twenty (20) hours per week
or (ii) after the age of sixty (60) and the completion of five (5) continuous
years of service to the Company comprising at least twenty (20) hours per week.
For purposes of this Agreement and for the sake of clarity, subject to execution
of a release of claims in a form acceptable to the Company, the Participant may
seek to re-characterize any termination of employment initiated by the Company,
or a subsidiary of the Company, that is not a “termination for Cause” as a
voluntary termination by reason of Retirement, in which case the Participant
shall not be entitled to receive any severance or other benefits that would have
otherwise been provided by the Company to the Participant pursuant to any
agreement between the Company and the Participant or any Company policy. Any
such determination shall be made by the Committee in its sole discretion.


6. Restrictions on Transfer.


The Participant shall not sell, assign, transfer, pledge, hypothecate, or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.


7. Provisions of the Plan.


This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.


8. Dividends; Other Corporate Transactions.


(a) If at any time during the period between the Performance Certification Date
and the date that Shares are delivered after the RSU vests, the Company pays a
dividend or other distribution with respect to its Common Stock, including
without limitation a distribution of shares of the Company’s stock by reason of
a stock dividend, stock split or otherwise, then on the
Page 3 of 8

--------------------------------------------------------------------------------

Exhibit 10.45
date the Shares issuable upon vesting of the RSU are delivered, the Company
shall pay the Participant, at the time of delivery of Shares pursuant to Section
4, the dividend or other distribution that would have been paid on such Shares
if the Participant had owned such Shares during the period beginning on the
Performance Certification Date and ending on the respective delivery date. No
dividend or other distribution shall be paid with respect to RSUs that are
forfeited.


(b) In the event of a Reorganization Event, then the rights of the Company under
this Agreement and all other terms of this Agreement (including without
limitation vesting provisions) shall inure to the benefit of the Company’s
successor and shall apply to the cash, securities, or other property which the
Common Stock was converted into or exchanged for pursuant to such Reorganization
Event in the same manner and to the same extent as they applied to the Shares.
Such cash, securities, or other property shall be delivered or paid at the time
provided in Section 4.


(c) Except as set forth in Section 8(a) or (b) above and in the Plan, neither
the Participant nor any person claiming under or through the Participant shall
be, or have any rights or privileges of, a stockholder of the Company in respect
of the Shares issuable pursuant to the RSUs granted hereunder until the Shares
have been delivered to the Participant.


9. Withholding Taxes; No Section 83(b) Election.


(a) The Participant expressly acknowledges that the delivery of Shares to the
Participant will give rise to “wages” subject to withholding. Unless the
Participant provides notice to the Company prior to the delivery of the Shares
that the Participant will make payment to the Company on the date of delivery to
satisfy all required withholding taxes, the Participant hereby authorizes the
Company to hold back from the shares to be delivered pursuant to Section 4 of
this Agreement that number of shares calculated to satisfy all such federal,
state, local, or other applicable taxes required to be withheld in connection
with such delivery of Shares; provided, however, that the total tax withholding
where Shares are being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such wages).


(b) The Participant acknowledges that no election under Section 83(b) of the
Code may be filed with respect to this Award.


10. No Right To Employment or Other Status. The grant of an award of RSUs shall
not be construed as giving the Participant the right to continued employment or
any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim under the Plan or this Agreement,
except as expressly provided herein.


11. Conflicts With Other Agreements. In the event of any conflict or
inconsistency between the terms of this Agreement and any employment, severance,
or other agreement between the Company and the Participant, the terms of this
Agreement shall govern.


Page 4 of 8

--------------------------------------------------------------------------------

Exhibit 10.45
12. Governing Law. Except as provided in Addendum A, this Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
without regard to any applicable conflicts of laws and in the event of a dispute
related to or arising out of this Agreement, the parties submit to the exclusive
jurisdiction and venue of the Delaware federal and Chancery Courts.


13. Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.


14. Compliance with Section 409A of the Code. This Agreement is intended to
provide for deferred compensation that is exempt from or compliant with Section
409A and shall be interpreted consistently with such intent. Accordingly, the
Participant shall have no right to designate the taxable year of payment.
Notwithstanding any other provision of this Agreement, if and to the extent any
portion of any payment under this Agreement to the Participant is payable upon
his or her separation from service and the Participant is a specified employee
as defined in Section 409A(a)(2)(B)(i), as determined by the Company in
accordance with its procedures, by which determination the Participant (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six (6) months plus one (1) day after the date of “separation from service”,
except as Section 409A may then permit.


The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under this Agreement are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not satisfy
the conditions of that section.


15. Clawback. In accepting this Award, the Participant expressly agrees to be
bound by, and subject to, the following clawback policy and any clawback policy
that the Company has in effect or may adopt in the future:


(a) The Award is intended to align the Participant’s long-term interests with
those of the Company. Accordingly, subject to Addendum A and unless otherwise
expressly provided in the Plan or any other applicable agreement, plan, or
policy, and to the extent permitted by applicable law, the Company may terminate
any unsettled RSUs, whether vested or unvested (“Termination”), recapture any
Shares acquired pursuant to the RSUs (“Recapture”), or require the Participant
to reimburse the Company for any and all amounts realized from the acquisition
or disposition of Shares acquired pursuant to the RSUs (“Reimbursement”), upon
the occurrence of any of the following events (collectively, the “Conditions”):


(i) the Participant has engaged in misuse of the Company’s confidential
information and/or conduct in breach of any (A) confidentiality obligation to
the Company under any agreement between the Company and the Participant, or any
policy or plan of the Company, including but not limited to, the Company’s
standard form of Information and Invention Agreement applicable to such
Participant, or (B) applicable noncompetition or nonsolicitation obligation to
the Company under any applicable
Page 5 of 8

--------------------------------------------------------------------------------

Exhibit 10.45
agreement between the Company and the Participant, or any policy or plan of the
Company, including but not limited to the Company’s standard form of
Noncompetition Agreement applicable to such Participant;


(ii) the Participant has been terminated for willfully engaging in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company (“Cause”). For purposes of the foregoing, no act or failure to act
by the Participant shall be considered “willfull” unless it is done or omitted
to be done, in bad faith and without reasonable belief that the Participant’s
action or omission was in the best interests of the Company; or


(iii) during his or her employment, the Participant (A) has rendered services to
or otherwise directly or indirectly engaged in or assisted, any organization or
business that, in the judgment of the Company in its sole and absolute
discretion, is against the interest of the Company or one of its Affiliates; or
(B) has engaged in activities that are materially prejudicial to or in conflict
with the interests of the Company, including any breaches of fiduciary duty or
the duty of loyalty.


For purposes of this Section 15, “RSU Benefits” shall mean any and all amounts
realized from the acquisition or disposition of Shares acquired pursuant to the
RSUs, including any sales proceeds, dividends and/or dividend equivalents.


(b) Prior to the issuance of any Shares upon settlement of vested RSUs pursuant
to this Agreement, the Participant shall, if requested in writing by the
Company, certify on a form acceptable to the Company that the Participant is in
compliance with the terms and conditions of this Agreement and with the
obligations contained in the Plan, or any other relevant agreement, plan, or
contract listed in Section 15(a).


(c) Within ten (10) calendar days after receiving notice from the Company of any
such activity described in Section 15(a) of this Agreement, the Participant
shall either deliver to the Company the applicable Shares or make a cash payment
to the Company equal to the RSU Benefits. For purposes of the Company's exercise
of its Recapture and/or Reimbursement rights hereunder, the Participant
expressly and explicitly authorizes the Company to issue instructions, on the
Participant's behalf, to any brokerage firm and/or third-party administrator
engaged by the Company to hold Shares and other amounts acquired under the Plan
to re-convey, transfer or otherwise return such Shares and/or other amounts to
the Company.


(d) Notwithstanding the foregoing provisions of this Section 15, the Company
may, in its sole and absolute discretion, choose to refrain from exercising its
rights of Termination, Recapture and/or Reimbursement with respect to any
particular act of the Participant or with respect to any other participant in
the Plan, and its determination to refrain from exercising such rights shall not
in any way reduce or eliminate the Company’s authority to exercise its rights of
Termination, Recapture and/or Reimbursement with respect to any other act of the
Participant. Nothing in this Section 15 shall be construed to impose obligations
on the Participant to refrain from engaging in lawful competition with the
Company after the termination of employment that does not violate the
Conditions, other than any obligations that are part of any applicable separate
agreement between the Company and the Participant or that arise under applicable
law.


Page 6 of 8

--------------------------------------------------------------------------------

Exhibit 10.45
(e) Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company shall not seek to exercise its rights of Termination, Recapture or
Reimbursement relating to any RSUs that were vested and settled more than twelve
(12) months prior to the date of the Participant's act or omission set forth in
Section 15(a). All RSUs shall be subject to the Company's rights of Termination,
Recapture and/or Reimbursement to the extent required by applicable law,
including but not limited to Section 10D of the Securities Exchange Act of 1934.


16. Affirmative Acceptance of Award. As a condition to the grant of this Award,
the Participant must affirmatively accept this Award and Agreement by logging
onto Fidelity’s website at www.netbenefits.fidelity.com and completing the
acceptance procedures reflected therein within 364 calendar days of the Award
Date (the “Award Acceptance Deadline”). If the Participant fails to accept this
Award and Agreement by the Award Acceptance Deadline, this Award automatically
will be forfeited and immediately terminate without any further action by the
parties.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


THERMO FISHER SCIENTIFIC INC.
By:__________________________
Title:_______________________
Address: _________________
_________________
_____________________________


_____________________________
[Name of Participant]
Address: _________________
_________________






Page 7 of 8

--------------------------------------------------------------------------------

Exhibit 10.45
Addendum A
1. Massachusetts.


For Participants domiciled in the State of Massachusetts, the following language
shall be added to Section 15(a)(i) of this Agreement:


Notwithstanding Section 12 of this Agreement, for any Termination, Recapture,
and/or Reimbursement that is based, in whole or in part, on the Participant’s
breach of a noncompete agreement or nonsolicitation obligation, such disputes
shall be governed by and interpreted in accordance with the laws of the State of
Massachusetts, and any dispute arising out of the Agreement shall be asserted
exclusively in the federal or state courts located in or covering the county in
which the employee resides within the State of Massachusetts, and the Parties
hereby submit to the personal jurisdiction and venue of those state and federal
courts.


2. California.


For Participants domiciled in the State of California, Section 15(a)(i)(B) of
this Agreement shall not apply except to the extent a noncompetition and/or
non-solicitation agreement exists and is subject to California Business &
Professions Code section 16601 et seq.


*********************************


Page 8 of 8